Citation Nr: 0721764	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-06 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to pulmonary 
tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to August 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefit sought on 
appeal.  Pursuant to an April 2007 motion and the Board's 
granting thereof in June 2007, this case has been advanced on 
the Board's docket under 38 C.F.R. § 20.900(c) (2006).

In his substantive appeal to the Board, received in February 
2006, the veteran requested a travel board hearing.  In April 
2007, the veteran presented testimony at a personal hearing 
conducted at the Little Rock RO before a Veterans Law Judge 
(VLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.  During his hearing, the veteran 
submitted additional evidence that had not been reviewed by 
the RO with an attached waiver and therefore waived the right 
to have this additional evidence reviewed by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.


FINDING OF FACT

COPD has not been shown to be causally or etiologically 
related to his military service or to his service-connected 
pulmonary tuberculosis.


CONCLUSION OF LAW

Service connection is not warranted for COPD.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, and 3.310(a) (as defined prior 
to the October 10, 2006 regulation change) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Letters dated in August 2005 and October 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the October 2006 letter was not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided to the veteran in December 2006.  The letters 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

Regarding the claim for entitlement to service connection for 
COPD, to include as secondary to tuberculosis, the Board 
notes that the provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006; however, the new provisions 
require that service connection cannot be awarded on an 
aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to a current 
level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2006 letter told him to provide any 
relevant evidence in his possession. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for COPD, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on the disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the veteran is not 
entitled to service connection for COPD, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was also accorded a VA examination in August 
2005.  38 C.F.R. § 3.159(c)(4).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under the "old" section 3.310(a) of VA regulations prior to 
the October 2006 regulation change that will be applied in 
this case, service connection may also be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for COPD on 
either a direct or secondary basis.  His service medical 
records were absent for complaints, treatment, or a diagnosis 
of COPD.  Importantly, there was no medical opinion showing 
that COPD was proximately caused by or proximately aggravated 
by his service-connected tuberculosis.  Therefore, service 
connection cannot be granted.

The veteran's October 1946 enlistment examination found his 
lungs essentially negative and he was determined physically 
qualified for service.  The service medical records were 
absent for complaints, treatment, or findings of COPD.  The 
veteran's August 1947 certificate of discharge from service 
indicated that he developed pulmonary tuberculosis in June 
1947 and was medically discharged because of this disease.  
There were no findings of COPD at the time of his August 1947 
discharge.  

The veteran does not appear to claim, nor does the evidence 
show that his COPD is directly related to his service.  
Rather, the veteran contended that his tuberculosis caused 
damage to his lungs which contributed to his COPD.  The 
veteran testified during his April 2007 hearing that he was 
diagnosed with COPD four or five years ago.  The veteran 
worked as a embalmer, funeral director, and as a law 
enforcement officer after his discharge from service.  He 
reported during his hearing that he had smoked since he was a 
teenager but stopped about 20 years ago.  The veteran denied 
having other respiratory aliments besides tuberculosis.  

The post-service medical evidence revealed a diagnosis of 
COPD by a private medical clinic, J.M.C, in July 2005.  The 
private doctor noted that the veteran contracted tuberculosis 
in the military in 1946 but did not relate that to his COPD.  
Further, although the doctor noted that he had treated the 
veteran since February 2001, he did not indicate whether he 
had reviewed his service medical records or past medical 
history.  

The veteran underwent a VA examination for his COPD in August 
2005.  The examiner indicated that the veteran's claims file 
was reviewed.  The examiner recorded that the veteran 
developed pulmonary tuberculosis in the 1940s.  The veteran 
reported a 30 year history of smoking a pack of cigarettes a 
day.  A July 2005 x-ray revealed remote inactive pulmonary 
tuberculosis and COPD.  The examiner opined that the 
veteran's COPD was the result of his long term smoking and 
not related to his inactive tuberculosis, as tuberculosis 
does not cause obstructive lung disease.  

A November 2006 private medical report from Dr. J.G.G., a 
pulmonary consultant, evaluated the veteran for increasing 
shortness of breath.  Dr. J.G.G. noted that the veteran was 
last treated for tuberculosis in 1968.  A May 1968 VA 
treatment record indicated that the veteran was diagnosed as 
having minimal, probably inactive, pulmonary tuberculosis.  
The veteran reported a 20 year pack a day history of smoking 
which he stopped 20 years ago.  After examination, the 
impression was restrictive lung defect associated with 
increasing shortness of breath.  Dr. J.G.G. could not exclude 
limitations associated with tuberculosis treatment or 
reactivation of tuberculosis versus chronic bronchitis versus 
atypical granulomatous disease to include MAI and fungal 
diseases.  Importantly, however, there was no diagnosis of 
COPD.  

The Board does acknowledge the medical literature submitted 
by the veteran in April 2007 to support his claim.  The 
medical literature indicated that active tuberculosis can 
lead to COPD.  However, this evidence is general in nature 
and no examiner has specifically related the information 
contained therein to the veteran.  See Sacks v. West, 11 Vet. 
App. 314, 317 (1998) ("This is not to say that medical 
article and treatise evidence are irrelevant or unimportant; 
they can provide important support when combined with an 
opinion of a medical professional.").  Thus, the Board finds 
that it is of little probative value in this case as a 
medical professional has not related the veteran's COPD to 
his service-connected tuberculosis.  In fact, the August 2005 
VA examiner specifically discounted this information when 
rendering his opinion that the veteran's COPD is not related 
to his service-connected tuberculosis.  

The Board also notes that although the veteran sincerely 
believes that his COPD is related to his service-connected 
tuberculosis, he, as a layperson, is not qualified to render 
a medical opinion as to etiology or diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, although in November 2006 Dr. J.G.G. could not 
exclude limitations associated with tuberculosis treatment or 
reactivation of tuberculosis versus chronic bronchitis versus 
atypical granulomatous disease, he did not diagnosis the 
veteran with COPD, and therefore, did not determine whether 
his COPD was a result of his service-connected tuberculosis.  
Further, in July 2005 private treatment facility J.M.C did 
not relate the veteran's service-connected tuberculosis to 
his COPD.  Instead the Board finds as more probative the 
August 2005 VA examination which reviewed the veteran's 
claims file and a July 2005 chest x-ray.  The August 2005 
examiner clearly opined, after reviewing all evidence of the 
record, that the veteran's COPD was the result of his long 
term smoking and not related to his inactive tuberculosis.  
As previously noted, there is no probative evidence in the 
record to support direct service connection incurrence of 
COPD.  Therefore, the Board finds that preponderance of the 
evidence does not indicate that the veteran's COPD was 
proximately caused by or proximately aggravated by 
tuberculosis or was directly related to his service.  
38 C.F.R. §§ 3.303, 3.310(a).  Accordingly, the preponderance 
of the evidence is against the claim for service connection 
for COPD, to include as secondary to tuberculosis.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to tuberculosis, 
is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


